United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2232
                        ___________________________

                           Gabriel Salazar-Viramontes

                             lllllllllllllllllllllPetitioner

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: March 6, 2014
                              Filed: March 14, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Mexican citizen Gabriel Salazar-Viramontes petitions for review of an order of
the Board of Immigration Appeals, which upheld an immigration judge’s decision
denying him withholding of removal.1 After careful consideration of the petition, we
find no basis for reversal. See Ming Ming Wijono v. Gonzales, 439 F.3d 868, 872
(8th Cir. 2006). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                        ______________________________




      1
       Salazar-Viramontes was also denied asylum and relief under the Convention
Against Torture, but he does not address these claims in his brief. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (petitioner waives
claim that is not meaningfully raised in opening brief).

                                        -2-